[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                               May 2, 2008
                               No. 07-15759                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                      D.C. Docket No. 06-00859-CV-W-N

CASSANDRA L. MILNER,
a.k.a. Cassandra L. Dean,

                                                             Plaintiff–Appellant,

                                     versus

JO ANNE B. BARNHART,
Commissioner of Social Security
Administration,

                                                                     Defendant,

MICHAEL J. ASTRUE,

                                                           Defendant–Appellee.

                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Alabama
                        _________________________

                                  (May 2, 2008)
Before TJOFLAT, BLACK and BARKETT, Circuit Judges.

PER CURIAM:

      Cassandra Milner appeals the district court’s order affirming the

Commissioner’s denial of her application for supplemental security income (“SSI”)

benefits pursuant to 42 U.S.C. § 1383. On appeal, Milner argues that the

Administrative Law Judge (“ALJ”) erred by (1) finding that her mental impairment

did not meet or equal Listing 12.05(C); (2) not giving substantial weight to the

opinion of her treating physician, Dr. Pineda; and (3) giving substantial weight to

the opinions of non-examining physicians, Dr. Rankart and Dr. McKeown.

      We review a social security appeal to determine whether the ALJ’s decision

is supported by substantial evidence and whether the ALJ applied the correct legal

standards. See Lewis v. Callahan, 125 F.3d 1436, 1439 (11th Cir. 1997).

Substantial evidence is “less than a preponderance, but rather such relevant

evidence as a reasonable person would accept as adequate to support a

conclusion.” Moore v. Barnhart, 405 F.3d 1208, 1210 (11th Cir. 2005). In

conducting this limited review, we may not decide the facts anew, make credibility

determinations, or re-weigh the evidence. Bloodsworth v. Heckler, 703 F.2d 1233,

1239 (11th Cir. 1983). We review de novo the Commissioner’s legal conclusions.

Lewis v. Barnhart, 285 F.3d 1329, 1330 (11th Cir. 2002).



                                          2
      Having reviewed the record and considered the briefs of the parties, we find

no reversible error in applying these standards. First, substantial evidence supports

the ALJ’s finding that Milner did not meet Listing 12.05(C) because Milner’s IQ

score of 67 was inconsistent with her daily activities and behavior, and her severe

mental impairment of schizophrenia was controlled by medication and did not

significantly interfere with her ability to maintain daily living activities, function

socially, or maintain concentration. Second, we find no error in the ALJ’s decision

to accord little weight to the opinion of Dr. Pineda because there was no evidence

that Dr. Pineda treated Milner more than once, his opinion was conclusory, and his

opinion was inconsistent with Milner’s treatment record and other medical

opinions. Because the ALJ stated specific reasons discrediting the treating

physician’s opinion, and his reasons are supported by substantial evidence, there is

no reversible error.

      Finally, the ALJ did not err by giving substantial weight to the opinions of

the non-examining physicians. The ALJ is required to consider the opinions of

non-examining state agency medical and psychological consultants because they

“are highly qualified physicians and psychologists who are also experts in Social

Security disability evaluation.” 20 C.F.R. § 404.1527(f)(2)(i). The ALJ may rely

on opinions of non-examining sources when they do not conflict with those of



                                            3
examining sources. Edwards v. Sullivan, 937 F.2d 580, 584–85 (11th Cir. 1991).

In this case, because those opinions did not conflict with the opinions of examining

sources, the ALJ did not err in giving these opinions significant weight.



      AFFIRMED.




                                          4